674 S.E.2d 421 (2009)
STATE of North Carolina
v.
Billy Todd WATKINS.
No. 166P06-2.
Supreme Court of North Carolina.
February 5, 2009.
Billy Watkins, Pro Se.
Derrick C. Mertz, Assistant Attorney General, R. Stuart Albright, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 12th day of January 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Denied by order of the Court in Conference this the 5th day of February 2009."